Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 1 of 27 PageID 299




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    R-DEVIE, INC., and JACQUELINE
    MITCHELL, individually and on behalf of
    all others similarly situated,

          Plaintiffs,

     v.                                       Case No.: 6:19-cv-1050-Orl-78LRH

    THE TRAVELERS COMPANIES INC.;
    TRAVELERS INDEMNITY COMPANY
    OF CONNECTICUT; THE STANDARD
    FIRE    INSURANCE     COMPANY;
    TRAVELERS PROPERTY CASUALTY
    INSURANCE      COMPANY;    THE
    TRAVELERS INDEMNITY COMPANY;
    PHOENIX INSURANCE COMPANY;
    CHARTER OAK FIRE INSURANCE
    COMPANY; TRAVELERS PROPERTY
    CASUALTY COMPANY OF AMERICA;
    THE    TRAVELERS     INDEMNITY
    COMPANY     OF   AMERICA;   and
    TRAVELERS CASUALTY INSURANCE
    COMPANY OF AMERICA,

          Defendants.
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 2 of 27 PageID 300




               DEFENDANTS’ MOTION TO DISMISS AND INCORPORATED
                            MEMORANDUM OF LAW

           Defendants respectfully request the Court to enter an order dismissing Plaintiffs’

    Complaint. The grounds for Defendants’ Motion are fully set forth in the accompanying

    Memorandum of Law.

           As demonstrated below, Plaintiffs’ sole substantive count for breach of contract fails

    as a matter of law. Nowhere in the applicable insurance policies is there any promise to pay

    the title or license plate transfer fees Plaintiffs claim Defendants should have paid as part of

    the actual cash value (“ACV”) for their vehicle losses. But even if the Court were to accept

    Plaintiffs’ theory that ACV requires payment of replacement costs incurred less depreciation,

    the fees about which they complain are not part of the replacement cost. Notably, in one of

    the most recent cases to address this very issue, which also addressed policy language

    identical in all material respects to that here, a court dismissed a substantively identical

    Complaint, and this Court should do the same.

           Alternatively, Plaintiffs’ claims fail on mootness grounds because, prior to this suit

    being filed, Defendants commenced a remediation program whereby they committed to pay

    the fees which are the subject of this lawsuit even though maintaining that their prior conduct

    was lawful. This remediation program indisputably began long before the Complaint in this

    case was filed. Moreover, even before Defendants were served with and therefore knew

    about the Complaint they had advised Plaintiffs they would pay the subject fees.

           In all events, Plaintiffs’ claims should be dismissed as to the Defendants who did not

    issue the insurance policies at issue in this case to Plaintiffs -- i.e., all Defendants except for




                                                  1
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 3 of 27 PageID 301




    The Travelers Indemnity Company of Connecticut and The Standard Fire Insurance

    Company.

                                       MEMORANDUM OF LAW
                                            BACKGROUND
                                        Allegations of Complaint

            Plaintiffs allege they are insureds and first party total loss claimants with respect to

    vehicles insured by insurance policies issued by Defendants. (Compl., ¶ 1.) Plaintiffs allege

    that, by operation of law and the policy language, actual cash value (“ACV”) payments must

    include the “costs to be incurred upon replacement of the vehicle.” (Id., ¶ 52.)

            Plaintiffs allege that ACV includes “an obligation to pay state and local regulatory fees

    and taxes for total loss vehicle comprehensive and collision coverage,” and that such fees include title

    and tag transfer fees. (Id., ¶ 20.) Plaintiffs allege Defendants’ payment valuations for each

    Plaintiff (Defendant The Travelers Indemnity Company of Connecticut for Plaintiff R-Devie

    and Defendant The Standard Fire Insurance Company for Plaintiff Mitchell) included an

    amount for sales tax but did not include license or title fees. (Id., ¶¶ 25-28; 32-35.) The

    Complaint alleges that Defendants breached their insurance contracts because the ACV

    payment did not include $75.25 and $4.60 in minimum title and tag transfer fees. (Id., ¶¶ 39-

    42.)

                                             Plaintiffs’ Policies

            Plaintiffs’ insurance policies (collectively, the “Policies”), attached Exhibits A and C

    to the Complaint, provide for physical damage coverage.1 The Policy issued to Plaintiff R-



    1
     The Court may consider the Policies on a motion to dismiss. See, e.g., Surgery Ctr. of
    Viera, LLC v. Se. Surveying & Mapping Corp., No. 617CV754ORL40TBS, 2018 WL




                                                     2
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 4 of 27 PageID 302




    Devie, Inc. (“R-Devie Policy”), attached as Exhibit A to the Complaint, provides:

                   SECTION III — PHYSICAL DAMAGE COVERAGE

                   A. Coverage

                   1. We will pay for "loss" to a covered "auto" or its equipment
                   under:

                   a. Comprehensive Coverage
                   From any cause except:

                   (1) The covered "auto's" collision with another object; or
                   (2) The covered "auto's" overturn.

                   b. Specified Causes Of Loss Coverage Caused by:

                   (1) Fire, lightning or explosion;
                   (2) Theft;
                   (3) Windstorm, hall or earthquake;
                   (4) Flood;
                   (5) Mischief or vandalism; or
                   (6) The sinking, burning, collision or de-railment of any
                   conveyance transporting the covered "auto".

                   c. Collision Coverage
                   Caused by:

                   (1) The covered "auto's" collision with another object; or
                   (2) The covered "auto's" overturn.

    R-Devie Policy, Policy Form CA 00 01 03 10, at p. 6. The R-Devie Policy further states:

                   C. Limit Of Insurance



    922202, at *4 (M.D. Fla. Jan. 31, 2018), report and recommendation adopted, No.
    617CV754ORL40TBS, 2018 WL 906771 (M.D. Fla. Feb. 15, 2018) (“[W]here the plaintiff
    refers to certain documents in the complaint and those documents are central to the plaintiff’s
    claim, then the Court may consider the documents part of the pleadings for purposes of Rule
    12(b)(6) dismissal, and the defendant’s attaching such documents to the motion to dismiss
    will not require conversion of the motion into a motion for summary judgment.”) (quoting
    Brooks v. Blue Cross and Blue Shield of Florida, Inc., 116 F.3d 1364, 1369 (11th Cir.
    1997)).




                                                3
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 5 of 27 PageID 303




                    1. The most we will pay for "loss" in any one "accident" is the
                    lesser of:

                    a.      The actual cash value of the damaged or stolen property
                    as of the time of the "loss"; or

                    b.     The cost of repairing or replacing the damaged or stolen
                    property with other property of like kind and quality.

    Id. at p. 7. In addition, that Policy provides:

                    SECTION IV — BUSINESS AUTO CONDITIONS

                    The following conditions apply in addition to the Common
                    Policy Conditions:

            ***
                    4. Loss Payment — Physical Damage Coverages

                    At our option we may:

                    a.       Pay for, repair or replace damaged or stolen property

                    ***

                    If we pay for the "loss", our payment will include the
                    applicable sales tax for the damaged or stolen property.

    Id. at pp. 8-9. The R-Devie Policy further defines “loss” as “direct and accidental physical

    damage.” Id. at p. 11.

            The Policy issued to Plaintiff Mitchell (“Mitchell Policy”), attached as Exhibit C to

    the Complaint, provides:

                    INSURING AGREEMENT
                    Coverage E — Collision
                    Coverage F — Comprehensive

                    A. We will pay for direct and accidental loss to "your covered
                    auto" or any "non-owned auto", including their equipment,
                    minus any applicable deductible shown in the Declarations.
                    We will pay for loss caused by:




                                                      4
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 6 of 27 PageID 304




                   "Collision" only if the Declarations indicates that Coverage E
                   — Collision is provided for that auto. Under this coverage, we
                   will not pay for losses that are covered under Coverage F -
                   Comprehensive.

                   "Comprehensive" only if the Declarations indicates that
                   Coverage F - Comprehensive is provided for that auto.

    Mitchell Policy, Form P01FL00 (10-13), at p. PD-1.

                   LIMIT OF LIABILITY

                   A. Our limit of liability for loss will be the lesser of the:

                   Actual cash value of the stolen or damaged property at the time
                   of loss. An adjustment for depreciation and physical condition
                   will be made in determining actual cash value; or

                   Amount necessary to repair or replace stolen or damaged parts
                   or equipment of the functionally equivalent design and material
                   necessary to restore the vehicle to its pre-loss physical
                   condition at the time of loss. If we pay to replace a part or
                   parts, we have the option to pay for new, used, reconditioned
                   or remanufactured . . .

                   ***
                   PAYMENT OF LOSS

                   We may pay for loss in money or repair or replace the damaged
                   or stolen property. We may, at our expense, return any stolen
                   property to:

                   1. You; or

                   2, The address shown in this policy.

                   If we return stolen property we will pay for any damage
                   resulting from the theft. We may keep all or part of the
                   property at an agreed or appraised value.
                   If we pay for loss in money, our payment will include the
                   applicable sales tax for the damaged or stolen property.

    Id. at PD-4.




                                                  5
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 7 of 27 PageID 305




              While both applicable Policies thus state that payment for loss will include sales tax

       for the damaged property, there is no similar statement in either of the Policies promising to

       pay the fees at issue in this case as part of a loss. The Policies do not define “actual cash

       value” or “replacement cost.”

                                              ARGUMENT

  I.      THE COMPLAINT SHOULD BE DISMISSED BECAUSE PLAINTIFFS FAIL TO
          STATE A CLAIM FOR BREACH OF CONTRACT.

              The Complaint should be dismissed because Plaintiffs’ sole substantive count, for

       breach of contract, fails as a matter of law. To state a valid cause of action for breach of

       contract, Plaintiff must plead: (1) the existence of a contract, (2) a breach of the contract,

       and (3) damages resulting from the breach. Rollins, Inc. v. Butland, 951 So. 2d 860, 876

       (Fla. 2d DCA 2006). Dismissal is warranted here because Plaintiffs fail to allege any facts

       demonstrating any term of applicable insurance contract was breached. See, e.g., 111

       Properties, Inc. v. Lassiter, 605 So. 2d 123, 126 (Fla. 4th DCA 1992) (“With respect to 111

       Properties' alleged breach of contract for failing to assist A & M in collecting the back taxes

       and back rent from the tenant, we find that 111 Properties was not in breach. . . . The

       contract between 111 Properties and A & M does not make all 111 Properties' assistance in

       the collection of the outstanding amounts a condition precedent to the enforcement of the

       contract. 111 Properties could have chosen, as it did, to pay the back taxes itself and,

       thereby, pay $850,000.00 for the property. Accordingly, 111 Properties did not breach the

       contract.”); Striton Properties, Inc. v. City of Jacksonville Beach, 605 So. 2d 164, 165 (Fla.

       1st DCA 1992) (“count V was a breach of contract action based on a contract between

       appellant and [the CRA]. . . . The cause of action was based on the failure of the CRA to




                                                   6
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 8 of 27 PageID 306




    reimburse appellant for certain expenses incurred as a result of performance of the contract.

    The contract (attached to the complaint) provided, however, that payment of expenses only

    became due 60 days after a demand for payment with appropriate supporting documents had

    been made. The complaint failed to allege that such a demand had been made.”). And if the

    applicable insurance policies did not provide coverage for Plaintiffs” claims there can be no

    contractual breach. See, e.g., Garcia v. Fed. Ins. Co., No. 6:15-cv-1097-Orl-41GJK, 2017

    WL 3706695, at *8 (M.D. Fla. Apr. 17, 2017) (ruling in favor of defendant insurer on breach

    of contract claim: “There is yet one final reason why the policy at issue does not provide

    coverage for Plaintiff’s claim -- as Defendant argues, the policy does not provide coverage

    for a ‘loss of value claim.’ Rather, the policy provides coverage for physical losses to

    Plaintiff’s residence or its contents if they are damaged, destroyed, or lost. Plaintiff here is

    attempting to collect insurance benefits for physical damage to the property -- despite the fact

    that Plaintiff successfully sold the property to Sellari -- arguing that the damage caused

    Sellari to cancel his original contract to purchase the home and lower his offer based on the

    damage, resulting in harm to Plaintiff. Plaintiff does not point to any provision of the policy

    that would cover this type of economic loss.”).

            Applying the above principles, Defendants did not, as a matter of law, breach any

    term of the Policies by not paying title and license plate transfer fees here because they are

    not obligated to do so under the Policies. Accordingly, Plaintiffs’ breach of contract claim

    fails as a matter of law.

            The Complaint is devoid of allegations demonstrating that any term in the Policies

    provides coverage for the title and license plate transfer fees which are the subject of Plaintiffs’




                                                   7
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 9 of 27 PageID 307




    Complaint. Indeed, as is evident from the quoted language above, the Collision Coverage and

    Comprehensive Coverage provisions of Plaintiffs’ Policies say nothing about payment for title

    or license plate transfer fees.

            Significantly, as also set forth above, the Policies’ “Payment of Loss” provisions state

    payment for a loss will include sales tax. However, there is no similar provision in the

    Policies that states title or license plate fees will be paid. Had the parties intended that title

    and license plate fees would be payable in the event of a loss the Policies would have

    referred to those fees, as they do to sales tax, but they did not.

            Applicable here is the principle of “expressio unius est exclusio alterius” (i.e., the

    expression of one thing implies the exclusion of another).           See, e.g., Moonlit Waters

    Apartments, Inc. v. Cauley, 666 So. 2d 898, 900 (Fla. 1996). This principle applies in the

    insurance context, including to construction of insurance laws and insurance policies. See,

    e.g., Jackson Nat’l Life Ins. Co. v. Lovallo, 8 So. 3d 1242, 1243 n. 2 (Fla. 1st DCA 2009)

    (applying principle of expressio unius est exclusio alterius to interpret insurance laws);

    Mason v. Florida Sheriffs’ Self-Insurance Fund, 699 So. 2d 268, 270 (Fla. 5th DCA 1997)

    (applying same principle to construction of insurance policy; “the policy provides coverage

    for a list of specific acts that does not include rape. Since the inclusion of one thing implies

    the exclusion of the other . . . the enumeration of particular covered acts should be construed

    to exclude all of those not expressly mentioned, including rape.”) (citation omitted).

            Here, the Policies specifically mention payment of “applicable sales tax,” but make no

    mention at all of payment of title or license plate transfer fees. Because there is no provision in

    the Policies for the payment of such fees, while there is an express provision for the payment of




                                                   8
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 10 of 27 PageID 308




    sales tax, there cannot be a breach of a term of the Policies based on Defendants’ failure to

    include title and license plate transfer fees in the applicable loss payments. See, e.g., Mason,

    699 So. 2d at 270 (complaint properly dismissed where insurance policy provided coverage for

    specific acts and therefore an act not mentioned was not covered).

            In fact, in one of the most recent cases to consider this very issue, Schenck v.

    Windhaven Insurance Company, No. 16-2018-CA-000023, at 5–6 (Fla. 4th Cir. Ct. May 17,

    2019) (Exhibit A hereto), mot. for reconsid. filed (May 24, 2019), Judge Blazs dismissed a

    substantively identical breach of contract claim for this very reason. Schenck expressly held

    that title and license plate transfer fees were not required to be paid by the insurer, explaining,

    in language equally applicable here:

                      While sales tax is specifically referenced in the policy at issue,
                      other costs allegedly associated with purchase are not. Nothing
                      in the insurance contract entitles the Plaintiff to title transfer
                      fees and license plate transfer fees. While the "cost to replace"
                      the property is synonymous with "actual cash value", the
                      vehicle can be replaced without the payment of title transfer
                      fees and license transfer fees, although it may not be legally
                      operated. Thus, under the policy, the actual cash value is the
                      purchase price of [a] new vehicle, plus the payment of
                      applicable sales tax.

    Id. at pp. 5-6.

            Indeed, consistent with the above analysis, there is a Florida statute governing

    “[c]laim settlement practices relating to motor vehicle insurance,” which refers to sales tax

    but not to title and license plate transfer fees:

            (5) When the insurance policy provides for the adjustment and settlement of first-
            party motor vehicle total losses on the basis of actual cash value or replacement with
            another of like kind and quality, the insurer shall use one of the following methods:




                                                    9
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 11 of 27 PageID 309




           (a) The insurer may elect a cash settlement based upon the actual cost to purchase a
           comparable motor vehicle, including sales tax, if applicable pursuant to subsection
           (9). . . .
           ***
           (9) If sales tax will necessarily be incurred by a claimant upon replacement of a total
           loss or upon repair of a partial loss, the insurer may defer payment of the sales tax
           unless and until the obligation has actually been incurred.

           (10) Nothing in this section shall be construed to authorize or preclude enforcement
           of policy provisions relating to settlement disputes.

    Fla. Stat. Ann. § 626.9743 (emphasis added).

           Unlike with sales tax, then, there is no statutory provision requiring an insurer to pay

    title or license plate transfer fees. So, the concept of expressio unius est exclusio alterius

    applies here and invalidates Plaintiffs’ liability theory -- based not only on the language of

    the applicable Policies, but also on the Florida statute applicable to settlement practices

    relating to motor vehicle insurance claims. It should be noted that none of the cases that

    have ruled against insurers on this theory, to be discussed further below, involved policy

    language such as that in the Policies here. Accordingly, all those cases are dispositively

    distinguishable on this basis.

           In short, nothing in the Policies promises payment of the fees about which Plaintiffs

    complain. If Plaintiffs’ breach of contract theory were accepted, that would require the Court

    to rewrite the plain terms of the Policies, which is not allowed under Florida law. See, e.g.,

    Garcia v. Fed. Ins. Co., 969 So. 2d 288, 291 (Fla. 2007) (under Florida law insurance

    contracts must be “construed according to their plain meaning”); Travelers Indem. Co. v. PCR

    Inc., 889 So. 2d 779, 785 (Fla. 2004) (“a court must interpret the policy in accordance with the

    plain meaning of the language used so as to give effect to the policy as it was written.”);




                                                10
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 12 of 27 PageID 310




    Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (“courts may

    not rewrite contracts [or] add meaning that is not present”) (citation internal quotation

    omitted).

           Here, the Policies refer to payment of loss and damage in terms of damage to the

    vehicle, not title and license plate transfer fees. This Court should decline to rewrite the

    Policies’ coverage grant beyond its plain meaning.

           Nor can Plaintiffs be heard to argue that the absence of a definition of “actual cash

    value” in the Policies should allow Plaintiffs to expand coverage to include payment for the

    subject fees or to insert their own definitions of what is covered. “Under Florida law, if the

    terms of an insurance contract are clear and unambiguous, a court must interpret the contract

    in accordance with its plain meaning, and, unless an ambiguity exists, a court should not

    resort to outside evidence or the complex rules of construction to construe the contract. . . .

    [An] ambiguity does not exist simply because a contract requires interpretation or fails to

    define a term.” Key v. Allstate Ins. Co., 90 F.3d 1546, 1548-49 (11th Cir. 1996) (emphasis

    added); Lancer Ins. Co. v. Northland Ins. Co., No. 6:14-cv-490-ORL-41-DAB, 2014 WL

    12628536, at *2 (M.D. Fla. Oct. 15, 2014) (same principle).

           The above analysis of the Policies’ plain meaning is further supported by a recent

    decision by a federal court in Illinois. In Sigler v. GEICO Casualty Co., No. 1:18-cv-01446-

    MMM-JEH, 2019 WL 2130137 (C.D. Ill. May 15, 2019), the court found that “actual cash

    value” language in an insurance policy does not include title or tag transfer fees:

                   The Plaintiff need only allege a plausible breach of contract
                   theory. . . . But he fails to point to any section of the policy at
                   issue to support his position. Nothing in the plain language of




                                                 11
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 13 of 27 PageID 311




                   the policy can reasonably be construed as an express promise
                   to insureds that they will be reimbursed for sales tax, title
                   transfer fees, and tag transfer fees without first incurring such
                   costs. The Plaintiff is clearly entitled to the actual cash value
                   of his vehicle. The fact that actual cash value is defined, in
                   part, as ‘the replacement cost’ in the policy, does not entitle
                   him to a theoretical reimbursement. The claim is simply too
                   speculative.

    Id., at *3 (citation omitted). Here too, the fees Plaintiffs seek are not covered under the

    Policies.

           Plaintiffs allege that ACV means that payment for replacement costs incurred must be

    included. As Plaintiffs must acknowledge, however, the Policies do not define “ACV,” let

    alone define “replacement cost,” to include the fees Plaintiffs seek to recover.

           In this regard, it is notable that courts have treated ACV as a distinct concept from

    replacement cost. See, e.g., Gill v. Progressive Direct Ins. Co., No. 2:06-CV-1151-MEF,

    2008 WL 130774, at *4 (M.D. Ala. Jan. 10, 2008) (“While the policy does not define ‘actual

    cash value’, it is apparent . . . that ‘actual cash value’ would include an adjustment for the

    actual physical condition, and would not be merely equivalent to its replacement value[.]”);

    Seckinger-Lee Co. v. Allstate Ins. Co., 32 F. Supp. 2d 1348, 1358 (N.D. Ga. 1998) (stating

    the “policy is not ambiguous because it does not define ‘actual cash value’”; referring to

    actual cash value and replacement value as separate amounts). Here, of course, there is no

    indication in any event in the Policies that either concept includes the fees about which

    Plaintiffs complain.

           But even if Plaintiffs are correct that ACV means “replacement cost less depreciation,”

    their liability theory still fails. As noted, in Schenck Judge Blazs dismissed a similar breach of




                                                 12
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 14 of 27 PageID 312




    contract claim for this very reason, holding title and license plate transfer fees were not part of

    the cost to replace a vehicle. The ruling in Schenck is well founded. A plain reading of the

    applicable statutes indicates such fees are not part of the replacement cost, hence are not owed

    as part of an ACV payment.

            With regard to title fees, an insured may obtain legal title to a replacement vehicle

    without first applying for a certificate of title and paying title fees. The insured is considered

    the legal owner of the vehicle once the seller transfers a properly endorsed title to that person.

    See, e.g., Fla. Stat. Ann. § 319.22(1)-(2). After the transfer is accomplished, the statute

    separately requires that the buyer file an application for a new certificate of title and pay the

    requisite title fees within 30 days or risk being subject to additional late fees. Fla. Stat. Ann. §

    319.23(6)(a) (“. . . In each case of transfer of a motor vehicle or mobile home, the application

    for a certificate of title, a corrected certificate, or an assignment or reassignment must be filed

    within 30 days after the delivery of the motor vehicle or after consummation of the sale of the

    mobile home to the purchaser. An applicant must pay a fee of $20, in addition to all other fees

    and penalties required by law, for failing to file such application within the specified time. . .

    .”). Under Florida law, then, a person can purchase a vehicle, take possession and become the

    lawful owner without paying title transfer fees. Purchasing a vehicle is one thing, but paying

    title fees is a separate transaction that could occur well after the vehicle purchase.

            Similarly, license plate fees, which are due only for vehicles operated on Florida roads,

    are not part of the replacement cost of a vehicle. The registration fee statute allows 30 days

    for compliance. Fla. Stat. Ann. § 320.02(13)(b). As with title transfer fees, since payment of

    registration fees can be deferred for at least 30 days, those fees are not part of the




                                                   13
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 15 of 27 PageID 313




    “replacement cost” of a vehicle. Moreover, Section 320.02(1) exempts from registration “any

    motor vehicle that is not operated on the roads of [Florida] during the registration period.”

    Fla. Stat. Ann. § 320.02(1) (“every owner or person in charge of a motor vehicle that is

    operated or driven on the roads of this state shall register the vehicle in this state. The owner

    or person in charge shall apply to the department or to its authorized agent for registration of

    each such vehicle on a form prescribed by the department. A registration is not required for

    any motor vehicle that is not operated on the roads of this state during the registration

    period.”). So, Florida law plainly does not require a person purchasing a vehicle to register it,

    and registration fees are thus separate from the costs that might be paid in acquiring a vehicle.

             The Schenck court was therefore entirely correct in rejecting the theory that an insurer

    breaches its insurance contract by failing to include the fees about which Plaintiffs complain

    as part of an ACV payment. Schenck is one of the most recent decisions to address these

    issues and, Defendants respectfully submit, should be viewed as persuasive authority by this

    Court.

             To be sure, there have been cases that have ruled for insureds on this issue, most

    notably Sos v. State Farm, 6:17-cv-890-Orl-40KRS, ECF No. 159 (M.D. Fla. Mar. 13, 2019),

    and Roth v. GEICO Gen. Ins. Co., No. 16-62942-CIV, 2018 WL 3412852(S.D. Fla. June 14,

    2018), app filed (Apr. 25, 2019). The Sos court held on summary judgment that State Farm

    breached its policy with Florida insureds by not paying sales tax and title transfer fees arising

    from total loss accidents involving leased vehicles.        The Roth court reached a similar

    conclusion, awarding summary judgment to GEICO insureds seeking recovery of sales tax

    and title transfer fees following total loss accidents involving leased vehicles. Both these




                                                 14
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 16 of 27 PageID 314




    cases, however, are plainly distinguishable from the instant case. Initially, as noted above,

    neither case involved policy language such as that here, providing for the payment of sales

    tax but not license and title fees.

            Additionally, the plaintiffs in both cases sought to recover sales tax (which is not at

    issue here) and title fees, but not registration fees (which are at issue here). Roth dealt with

    GEICO insureds who leased their vehicles, while this case concerns only owned vehicles.

    And, unlike here, the policy in Roth defined ACV and provided that an insured with a total

    loss settlement was entitled to “the replacement cost of the auto or property less depreciation

    or betterment.” 2018 WL 3412852, at *3. The court found that “settled law in the Eleventh

    Circuit, applying Florida law, is that when an insurer provides an actual cash value insurance

    Policy covering the cost to repair or replace damaged insured property, it must pay all of the

    costs that are included in the cost of replacement or repair of the property.” Id. at *4

    (emphasis added). Here, ACV is not defined and, as discussed above, the Policies, unlike in

    the above cases, specifically require payment of sales tax in the event of a loss but not title and

    license fees, thereby showing that such fees are not part of the required ACV payment.

            In all events, these decisions, as well as the more recent federal decision by the same

    Judge that decided Sos and dealing with the same distinguishable GEICO policy language as

    in Roth, Jones v. GEICO, 6:17 cv. 891, cons. with Lorenti v. GEICO, 6:17 cv. 1755 (M.D.

    Fla. July 19, 2019), are not binding on this Court. Indeed, Judge Blazs was obviously well

    aware of Sos and Roth when deciding Schenck, yet still ruled for the insurer there on this

    very issue. Moreover, Defendants respectfully submit that, in light of the above analysis and

    the Schenck ruling, cases such as Jones/Lorenti, Sos and Roth were wrongly decided. The




                                                  15
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 17 of 27 PageID 315




    conclusion in those cases that an insured is “reasonably likely” to incur title and license plate

    transfer fees as part of the purchase of a vehicle is incorrect. As demonstrated above, under

    clear Florida law payment of title and license plate transfer fees may occur later and some may

    not occur at all.

            Indeed, under Plaintiffs’ approach of defining “replacement cost” to include fees

    reasonably likely to be paid to acquire and operate a vehicle, the term “replacement cost” of a

    vehicle could result in coverage being impermissibly expanded to include any and all types of

    costs and fees associated with a vehicle that go well beyond the cost of physical damage and of

    actually replacing a vehicle. These could include, for example, the cost of gasoline or batteries

    needed to operate the vehicle, the cost of a roadside service membership while driving the

    vehicle, or toll fees necessarily incurred in the process of picking up or operating the vehicle.

    All these things could well be necessary in order to actually operate a vehicle, hence all could

    potentially constitute the “replacement cost” of a vehicle under Plaintiffs’ approach. Yet, these

    items, like the title and license fees Plaintiffs are demanding in this lawsuit, are simply too far

    removed to be part of the covered ACV payment under the Policies, and are not required to be

    under Florida law, either.

            In Jones/Lorenti, the court reasoned that the fact that a fee might be incurred later in

    time is merely a “technical” point. Jones/Lorenti Order at p. 7, nn. 7 & 9. Yet, “technical” or

    not, the fact remains that the fees at issue here can in fact be incurred at a later point in time

    and, therefore, by the Jones/Lorenti court’s own reasoning (that “technically” this is the case),

    are not a necessary part of the applicable replacement cost, and therefore should not be

    considered part of the necessary covered ACV payment.




                                                  16
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 18 of 27 PageID 316




                In short, nothing in the Policies or Florida law requires the payment of the title and

        license fees at issue in this case. Judge Blazs’ decision in Schenck was correct, and this Court

        too should decline Plaintiffs’ bid to rewrite the plain terms of their insurance contracts to

        include such fees as part of their total loss payments.

  II.       PLAINTIFFS’ CLAIMS FAIL ON MOOTNESS GROUNDS.

                In any event, while Defendants believe the above legal position renders any previous

        failure by them to pay the relevant fees as part of an ACV payment lawful, the fact is that

        given the proliferation of suits in Florida against other carriers relating to this issue,

        Defendants had determined to pay these fees, to all potentially impacted insureds, and had

        begun this remediation process, prior to the filing of this lawsuit. Accordingly, there is no

        valid case or controversy here.

                An actual controversy must exist at all stages of review, not merely at the time the

        complaint is filed. Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997). If an

        intervening circumstance deprives the plaintiff of a personal stake in the outcome of the

        lawsuit, at any point during litigation, the action can no longer proceed and must be

        dismissed as moot. Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 72 (2013). A claim

        becomes moot “when it no longer presents a live controversy with respect to which the court

        can give meaningful relief,” Ethredge v. Hall, 996 F.2d 1173, 1175 (11th Cir. 1993), or

        “when the parties have no ‘legally cognizable interest’ in the outcome of the litigation,”

        Westmoreland v. Nat'l Trans. Safety Bd., 833 F.2d 1461, 1462-63 (11th Cir. 1987).

                Applying these principles in Peer v. Liberty Life Assurance Co., No. 9:17-CV-80281,

        2018 WL 707752, at *3 (S.D. Fla. Feb. 5, 2018), aff'd, 758 Fed. App'x 882 (11th Cir. 2019),




                                                      17
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 19 of 27 PageID 317




    the court found the plaintiff’s claim, seeking an award for a waiver of premium benefit from

    the defendant life insurer, moot:

                   In her Motion, Plaintiff asks the Court to award her a Waiver
                   of Premium. It is undisputed that, after Plaintiff commenced
                   this lawsuit (and after she filed her Motion), Liberty Life
                   reversed its prior denial and approved Plaintiff’s claim for a
                   Waiver of Premium, granting her that Waiver and reinstating
                   her coverage. Therefore, because Plaintiff has received the
                   relief she sought and there is no further relief that the Court can
                   award Plaintiff on her claim for an award of the Waiver of
                   Premium benefit, the Court finds that Plaintiff’s motion must
                   be denied as moot.

    Id.

           Similarly, in Harrison v. United Mine Workers of Am. 1974 Ben. Plan & Tr., 941

    F.2d 1190, 1193 (11th Cir. 1991), the court found the claims of plaintiffs who had been paid

    health and other benefits moot:

                   As to those appellants who have submitted applications, the
                   case is moot. The Plan has approved all of the applications
                   submitted by Black Diamond retirees or their eligible surviving
                   family members and has paid all benefits in full. There is no
                   case or controversy between these appellants and the Plan.

    Id.

           So too here, Plaintiffs’ claims are moot because there is no longer a live controversy

    as to which this Court can provide meaningful relief. Defendants made the decision to

    change their adjustment practices in April, 2019, long before Plaintiffs even filed or served




                                                 18
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 20 of 27 PageID 318




    their Complaint. See Declaration of Jeffrey S. Schlotter, attached hereto as Exhibit B, ¶ 5.2

    As a result of that decision, Defendants developed a process for reviewing total loss claims to

    ensure that title and license plate fees were paid. (Id.,¶ 6.) The scope of the review included

    total loss claims for the 5-year period from January, 2014 to June, 2019, for claims where

    Florida was the policy state, license state, accident state or state where the vehicle was

    garaged. In addition to sending letters to those insureds who had not been paid license plate

    or title transfer fees, Defendants sent checks for these amounts along with interest at a rate of

    8%. (Id.,¶ 8.) It should be noted that the 8% interest rate is well above the current interest

    rate         on       judgments          in        Florida,        which         is        6.77%.

    https://www.myfloridacfo.com/Division/AA/LocalGovernments/Current.htm.                 The    first

    checks for payment of these fees, along with interest, were sent beginning on June 6, 2019.

    (Id.,¶ 7.)   Defendants completed this effort on July 2, 2019.          (Id., ¶ 6.)   In addition,

    Defendants have committed to payment of these fees for all future claims. (Id., ¶ 4.) On

    June 14, 2019, a letter was sent to Plaintiff Mitchell advising she would be receiving a check

    for these fees, as well as interest, and on June 25, 2019 a similar letter was sent to Plaintiff R-

    Devie, and checks were sent to these Plaintiffs separately. (Id., ¶ 9.)

           In sum, Defendants have agreed to pay not only Plaintiffs, but all the putative class

    members, for the subject fees, and added interest at a rate over a point higher than what is



    2
      The attached Schlotter Declaration supports Defendant’s position that this case is moot,
    hence subject to dismissal based on lack of subject matter jurisdiction. Courts may consider
    documents outside the pleadings on a motion to dismiss that is premised on lack of subject
    matter jurisdiction. See, e.g., Happy Feet USA, Inc. v. Burch, No. 6:09-CV-1903-ORL-KRS,
    2010 WL 11626536, at *4 (M.D. Fla. Apr. 2, 2010).




                                                  19
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 21 of 27 PageID 319




    required by Florida law. And that remediation process was decided on and began prior to this

    suit being filed, so this is not a case of a defendant trying to “pick off” a class representative.

    As a result, there is simply no live case or controversy to litigate here, and on that basis too the

    case should be dismissed.

            In Sos v. State Farm Mut. Auto. Ins. Co., No. 17cv890-PGB (M.D. Fla. May 2, 2019),

    pet. filed (May 16, 2019), the court rejected State Farm’s argument that a similar remediation

    process obviated the case, reasoning that State Farm began the remediation process “after the

    filing of the lawsuit” in order “to circumvent the normal class action mechanisms,” and that

    class members were still owed prejudgment interest. Id. at 4-5. Here, by contrast, Defendants

    instituted the remediation process before the suit was filed, and its payments included interest

    -- and at a significantly higher rate than could be recovered in this lawsuit at that.

            And, as to attorney fees, given Defendants’ voluntary remediation program which had

    begun well before this litigation was filed, there was no need to file this litigation in order to

    collect benefits so no attorney fees are warranted. See, e.g., State Farm Fla. Ins. Co. v.

    Lorenzo, 969 So. 2d 393, 398 (Fla. 5th DCA. 2007) (noting courts do not award fees where

    the insureds were not forced to sue to receive benefits; noting that doing so “would

    encourage unnecessary litigation by rewarding a race to the courthouse for attorney's fees

    even where the insurer was complying with its obligations under the policy.”). A simple

    phone call or email to Defendants would have disclosed to Plaintiffs’ counsel that there was

    no need to file suit here. In this age of extremely overcrowded court dockets it is not asking

    too much to require a simple pre-suit communication as opposed to an uninformed and

    unnecessary race to the courthouse.         Moreover, voluntary remediations such as what




                                                  20
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 22 of 27 PageID 320




        occurred here should be encouraged, not discouraged by the spectre of unwarranted

        attorneys’ fees.

               In short, this case is moot. Defendants, in good faith, instituted a remediation process,

        well prior to this lawsuit being filed, which fully redressed the conduct about which Plaintiffs

        complain. Defendants should not be dragged into court and forced to respond to a lawsuit

        when all the relief sought by that lawsuit has already been afforded to Plaintiffs and the

        putative class members.

 III.      PLAINTIFFS’ CLAIMS AGAINST THE NON-WRITING DEFENDANTS FAIL.

               In all events, Plaintiffs’ claims against Travelers entities with whom they have no

        business relationship fail. “Plaintiffs who lack standing to sue cannot acquire that status

        through class representation. When no controversy exists between the Plaintiffs and any

        Defendants with whom the Plaintiffs have not dealt, standing to sue those Defendants is

        lacking, even though the Plaintiffs may purport to bring the action on behalf of a class which

        might include persons who had dealt with those Defendants.” In re Jackson, No. 87-10019,

        1990 WL 10625270, at *2 (Bankr. S.D. Ga. June 5, 1990) (further stating “As the sole

        purported class representative, the Plaintiff Bernestine Jackson holds a claim against only

        one member of the Defendant class, Davis Furniture Company. Mrs. Jackson does not have

        standing to sue the other four named Defendants and dismissal of the class action suit as to

        them is appropriate.”). In this regard, courts have held that related insurance entities that did

        not actually issue the relevant insurance policies -- here, all Defendants except for The

        Travelers Indemnity Company of Connecticut and The Standard Fire Insurance Company --

        are not proper defendants.




                                                     21
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 23 of 27 PageID 321




           For example, in Johnson v. Geico Cas. Co., 673 F. Supp. 2d 244, 254 (D. Del. 2009),

    the plaintiffs, Anderson and Johnson, were insured under automobile policies issued by

    defendants Government Employees Insurance Company and GEICO Indemnity, respectively.

    The injury the plaintiffs alleged was the denial of benefits under the insurance contracts due

    to defendants' “arbitrary, unreasonable, unjust, unfair, fraudulent, deceptive, and otherwise

    wrongful and illegal conduct.” Id. The court dismissed the claims as to the non-writing

    defendants:

                   Assuming Plaintiffs have suffered this injury-in-fact, a causal
                   connection between that injury and GEICO Casualty and
                   GEICO General must exist. In other words, “the injury has to
                   be ‘fairly trace[able] to the challenged action of the defendant,
                   and not .. th[e] result [of] the independent action of some third
                   party not before the court.’” Lujan, 504 U.S. at 560, 112 S.Ct.
                   2130 (citations omitted). The Court concludes this requirement
                   is not met, because even if GEICO Casualty and GEICO
                   General engaged in the arbitrary and unreasonable denial of
                   benefits, Plaintiffs' injuries are not traceable to that conduct.
                   Rather, Plaintiffs' alleged injuries are traceable to Government
                   Employees Insurance Company and GEICO Indemnity, the
                   insurance companies which issued their policies.

    Id.

           In NBL Flooring, Inc. v. Trumbull Ins. Co., No. CIV. A. 10-4398, 2014 WL 317880

    (E.D. Pa. Jan. 28, 2014), the court dismissed Hartford Financial Services Group from the

    case because Trumbull Insurance Company, an affiliate, was the only entity (like The

    Travelers Indemnity Company of Connecticut and The Standard Fire Insurance Company

    here) that actually issued the relevant insurance policy. The court stated it did “not find that

    the use of the term The Hartford (or the stag logo) creates ambiguity with regard to the

    identity of the insurer. The policies [as here] clearly state that Trumbull is the insurer, and




                                                22
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 24 of 27 PageID 322




    the use of the term The Hartford and the stag logo simply indicate that Trumbull is associated

    with The Hartford brand.” Id., *3. The NBL Flooring court thus rejected the theory that

    defendants, even if in the same corporate family, are properly sued where they did not issue

    the applicable insurance policy. Other courts have also so held. See, e.g., Shin v. Esurance

    Ins. Co., No. C8-5626 RBL, 2009 WL 688586, *4 (W.D. Wash. Mar. 13, 2009) (“in the

    context of a class action, at least one named plaintiff must have standing for each claim. Ms.

    Shin has not alleged any relationship or contact with either EPCIC or EI.”); Perez v. State

    Farm Mut. Auto. Ins. Co., No. C 06-01962 JW, 2011 WL 5833636, *2 (N.D. Cal. Nov. 15,

    2011) (“Plaintiffs do not allege that they bought any insurance policies from any of the

    Moving Parties, it follows that Plaintiffs did not suffer any injury due to the conduct of the

    Moving Parties, which means that Plaintiffs lack Article III standing to bring a case against

    the Moving Parties.”).

           Plaintiffs have tried to plead around this problem by including “common business”

    practice allegations. (Compl., ¶¶ 13-19 (referring to Defendants as having uniform business

    practices, policies and procedures)). These allegations, however, are no different from those

    rejected by the courts. For example, the court in Shin, 2009 WL 688586, *5, held: “Ms.

    Shin's amended complaint asserts that she has standing against all four named Defendants

    because they are inter-related and alter-egos of each other. Specifically, she cites agreements

    between the Defendants to set common claim handling practices, and pooled labor

    resources. These allegations are insufficient to establish standing.” 2009 WL 688586, *5

    (emphasis added). The “Court refuse[d] to embrace the notion that all related companies

    may be haled into court for the actions of one [or in this case two] of those inter-related, but




                                                23
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 25 of 27 PageID 323




    distinct, companies merely because they have agreed on common practices.” Id. (further

    stating the “purported fact that the companies share employees does not change the

    undeniable fact that they are still separate companies. Ms. Shin's claims that the companies

    are alter-egos of each other do not [as here] adequately allege that the corporations are so

    intricately linked that the separateness of the corporation has ceased to exist.”) (emphasis

    added). See also Hovenkotter v. Safeco Corp., No. C09-218JLR, 2009 WL 6698629, *2-5

    (W.D. Wash. Aug. 3, 2009) (where the plaintiff alleged his injuries were linked to each

    defendant based on the defendants' “centralized process” for handling diminished value

    insurance claims, and that each defendant “form[ed] a single enterprise,” rejecting argument

    that non-writing entities were proper defendants; “Mr. Hovenkotter fails to establish a right

    to hale Safeco America and Safeco Corporation into court on the basis that they employ the

    same or similar tactics as the company that allegedly injured Mr. Hovenkotter: Safeco.”);

    Fosmire v. Progressive Max. Ins. Co., No. C10–5291JLR, 2010 WL 3489595, *3 (W.D.

    Wash. Aug. 31, 2010) (same principle; court rejected as insufficient to establish standing

    similar allegations to those here that all the defendants in that case shared “common

    leadership, pooling interests and management.”); Angel Music, Inc. v. ABC Sports, Inc., 112

    F.R.D. 70, 76 (S.D.N.Y. 1986) ( rejecting “Angel Music's claim that the alleged common

    industry practice of ignoring the need to obtain synchronization rights licenses provides a

    juridical link between members of the defendant class which obviates the need for a direct

    injury to the named plaintiff.”) (footnote omitted); Brunner v. Jimmy John's, LLC, No. 14 C

    5509, 2015 WL 5086388, at *3 (N.D. Ill. Aug. 19, 2015) (citing principle that “a plaintiff

    must allege that a defendant—the very defendant sued—has somehow wronged her in a




                                               24
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 26 of 27 PageID 324




    legally cognizable way,” noting plaintiffs’ complaint was deficient in this regard, and

    rejecting argument that Plaintiffs' allegations of “Defendants' common policy, plan or

    practice” were sufficient to overcome the problem).

           Plaintiffs’ allegations here are no different from those rejected in the above cases.

    Accordingly, all Plaintiffs’ claims against the Defendants which did not insure either of the

    two Plaintiffs, as set forth above, should be dismissed.

                                           CONCLUSION

           For all the foregoing reasons, Defendants respectfully request this Court to enter an

    order dismissing this action, with prejudice and without leave to amend -- since, as

    demonstrated by the arguments above, Plaintiffs’ Complaint is legally infirm and those

    infirmities could not be cured by any amendment.

           Dated: August 8, 2019

                                                  BAKER, DONELSON, BEARMAN,
                                                  CALDWELL & BERKOWITZ, PC
                                                  SunTrust Center
                                                  200 South Orange Avenue, Suite 2900
                                                  Orlando, FL 32801
                                                  Phone: 407-422-6600
                                                  Fax: 407-841-0325
                                                  Counsel for Defendants

                                                  By: /s/ Hal K. Litchford
                                                      Hal K. Litchford, Esquire
                                                      Florida Bar No. 272485
                                                      hlitchford@bakerdonelson.com
                                                       rgustafson@bakerdonelson.com
                                                       fedcts@bakerdonelson.com
                                                      Kyle A. Diamantas, Esquire
                                                      Florida Bar No. 106916
                                                      kdiamantas@bakerdonelson.com
                                                       sdenny@bakerdonelson.com




                                                 25
Case 6:19-cv-01050-WWB-LRH Document 18 Filed 08/08/19 Page 27 of 27 PageID 325




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 8, 2019, I electronically filed the foregoing with

    the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

    to counsel of record.

                                                         /s/ Hal K. Litchford
                                                             Hal K. Litchford
